Title: To Benjamin Franklin from J. Mosneron l’Ainé, 31 December 1776: résumé
From: Mosneron, J., l’aîné
To: Franklin, Benjamin


<Nantes, December 31, 1776, in French: I pay homage to the Archimedes and Solon of his country, known throughout the world. The press of business and callers while you were here kept me from trying to push through the crowd; I was afraid of becoming one more favor-seeker. The philosophe whom I know through your works will, I trust, approve of my asking advice about the following project. Six months ago I had the idea of loading a ship for America, as long years of family experience equip me to do, but I fear she will be captured en route from the Leeward Islands. Although your small ships make the passage safely, no vessel in this port remotely matches them for speed and handling. Your clear-sightedness and knowledge of the area will perhaps suggest ways to succeed that elude me, and I have as much confidence in you as in my best friend.
Tell me whether you think my plan reasonable, and if so what the best means are of forwarding it. I must also know to what American port or ports the ship should be directed, and what cargo she should carry; it would likewise be helpful if the captain had letters from you to the principal merchants of the area. Please let me have your answer as soon as possible; none but you and me will see it. An admirer of yours can scarcely fail to be an honest man. If I had been a mason I should have prided myself on helping to build the Parthenon; you are raising a structure of liberty that will be equally famous down the centuries, because it ensures the greatness and felicity of one-eighth of the world.>
